PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/862,809
Filing Date: 30 Apr 2020
Appellant(s): SHOWA DENKO K.K.



__________________
Herman W. Paris
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/14/22.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/9/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 3-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kanbe et al. (US 8,582,416) in view of Osawa (JP 2004-152424).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kanbe et al. (US 8,582,416) in view of Osawa (JP 2004-152424) as applied to claim 1 above, and further in view of Kubota et al. (US 2015/0093598).



(2) Response to Argument

D. Explanation of why the final Office Action is correct as to the ground of rejection

Claims 1, 3-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kanbe et al. (US 8,582,416) in view of Osawa (JP 2004-152424).

D(1).  Combination of Kanbe in view of Osawa is Proper.  
Appellant argues that one of ordinary skill in the art would not have modified the teachings of Kanbe in view of Osawa.  Appellant argues that Kanbe discloses a perpendicular magnetic recording medium and Osawa discloses a longitudinal recording medium.  The examiner respectfully disagrees that Kanbe’s magnetic recording medium is directed solely to perpendicular magnetic recording media.  
Appellant argues that Kanbe relates to a magnetic recording medium that is suited for heat-assisted magnetic recording (HAMR). Thermally-assisted magnetic recording (TAMR) is another term for HAMR.  Appellant goes on to say that “[i]t is generally known in the art that HAMR utilizes perpendicular magnetic recording processes” (emphasis added).  While the appellant contends that HAMR can be used in perpendicular magnetic recording process, this does not conclusively state that HAMR must only be used in a perpendicular magnetic recording process.  
Indeed, Kanbe discloses that the magnetic recording medium is used in heat-assisted or thermally-assisted recording, however, this type of recording is considered to be an intended-use.  Type of recording system does not bear weight that it must only be used for perpendicular or vertical magnetic recording medium.  In other words, appellant argues that HAMR or TAMR cannot be used with a longitudinal magnetic recording medium.  The examiner respectfully disagrees.  As stated previously in the Advisory Action, dated 12/22/21, Mosendz et al. (US 2015/0179204) discloses that HAMR or TAMR can be applied to a longitudinal and/or perpendicular recording systems [0005].  
Appellant argues that since Kanbe teaches that “the magnetic layer has a L10 structure, and that the (001) plane is oriented in parallel with the substrate plane”, it is apparent that the teachings of Kanbe relate to a perpendicular magnetic recording media (emphasis added).  The examiner respectfully disagrees.  This statement does not provide evidence that the easy axis of magnetization of the magnetic recording layer is out-of-plane.  The statement does not describe the magnetic anisotropy of the magnetic recording layer as appellant argues, but rather, it discloses the crystal orientation of the alloy (emphasis added).  
Coffey et al. (US 5,989,728) discloses a magnetic recording medium comprising a magnetic recording layer with a L10 phase that is suitable for a longitudinal recording (Abstract).  Thus, the presence of L10-ordered alloy in a magnetic recording layer does not necessarily equate to the magnetic recording layer having an out-of-plane magnetic anisotropy.  
Appellant has not provided evidence that Kanbe is solely directed to a perpendicular or vertical magnetic recording medium.  Therefore, the examiner is taking the position that Kanbe discloses a general magnetic recording medium that encompasses both longitudinal and perpendicular magnetic recording media.  
Appellant states that Osawa teaches a MoRu underlayer that includes Ru in an amount of 25 at.%, wherein this layer is an orientation adjusting layer that adjusts the crystal orientation of the magnetic layer to improve anisotropy in the circumferential direction of the magnetic layer (emphasis added).  Thus, appellant concludes that the teachings of Osawa relate to a composition that is suitable for longitudinal magnetic recording media.  The examiner agrees with the appellant that Osawa is directed to a longitudinal magnetic recording medium.
Appellant argues that since the direction of anisotropy in the magnetic layer of Kanbe differs from that of Osawa, one of ordinary skill in the art would not have looked to the teachings of Osawa to remedy the deficiencies in the teachings of Kanbe.  The examiner respectfully disagrees.  Even if Kanbe were considered to strictly disclose a perpendicular magnetic recording medium, there would still be a reasonable expectation of success in combining Kanbe and Osawa.  Osawa explicitly discloses that the MoRu orientation adjusting layer is used to provide an underlayer thereon having (100) orientation [0023].  This suggests that the MoRu orientation adjusting layer itself has a (100) orientation because it determines the crystalline orientation of the underlayer epitaxially grown thereon.  Kanbe also discloses a MoRu layer with a (100) orientation (col. 5, lines 52-58).    Because Osawa has shown that a MoRu alloy with Ru in the claimed range is suitable to produce an underlayer with (100) orientation and Kanbe also discloses MoRu underlayer with (100) orientation, there is a sound reasonable expectation of success in combining Kanbe and Osawa.
For the reasons set forth above as well as Kanbe’s disclosure of a general magnetic recording medium that encompasses both a longitudinal and perpendicular magnetic recording media, the examiner maintains its position that the combination of Kanbe and Osawa is proper.  Kanbe does not teach away from using a longitudinal magnetic recording medium absent evidence to the contrary.  


D(2). The Structure of the Claimed Magnetic Recording Medium is the same from that of the Magnetic Recording Medium according to Kanbe.
Appellant argues that the structure of the claimed magnetic recording medium is different from that of the magnetic recording medium according to Kanbe.  The examiner respectfully disagrees. 
Claim 1 recites

    PNG
    media_image2.png
    427
    590
    media_image2.png
    Greyscale
      in which the claimed structure is illustrated below and modified by the examiner.  


    PNG
    media_image3.png
    352
    566
    media_image3.png
    Greyscale


Fig. 1 of Claimed Invention (Examiner Modified)

	
Appellant states that the second layer from the substrate in Figure 1 corresponds to the claimed first underlayer (104), wherein it comprises MoRu5-30 at.% and one or more elements selected from the group consisting of V, W, and Nb (emphasis added).  In addition, appellant argues that the first layer from the substrate in Figure 1 corresponds to the claimed second underlayer (103).  However, the examiner respectfully disagrees.  The claims are open to the presence of unrecited layers as is clearly demonstrated in Figure 1 of the present application (please see examiner’s modified Figure 1 above).  Figure 1 of the present specification actually depicts that the first underlayer (104) is third (not second) from the substrate (101) and the second underlayer (103) is second (not first) from the substrate, wherein an additional underlayer (102) can be present (emphasis added).  The claim only requires that the first underlayer is between the second underlayer and the magnetic layer and the second underlayer is formed between the first underlayer and the substrate.  The claimed magnetic recording medium structure is actually broader than appellant’s narrower interpretation.


In response to appellant’s argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., a first underlayer is second layer from the substrate and second underlayer is first from the substrate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
  The examiner is not taking the position that Kanbe’s second Cr underlayer (103) corresponds to the claimed first MoRu underlayer or that Kanbe’s first under layer (102) corresponds to the claimed second underlayer (emphasis added).  Rather, the examiner is taking the position that Kanbe’s underlayer (104) corresponds to the claimed first underlayer, wherein the underlayer includes Mo and Ru (col. 6, lines 7-10) as well as V, W, and Nb (col. 6, lines 7-9) and Kanbe’s BCC underlayer (103) corresponds to the claimed second BCC underlayer as highlighted in the final rejection dated 9/9/21.  As stated above, the claims are open to unrecited layers and the underlayers have no specific ordering from the substrate as appellant has argued.  Thus, Kanbe discloses the claimed invention.  
Below is an illustration of the claimed magnetic recording medium in comparison with Kanbe’s magnetic recording medium.


    PNG
    media_image4.png
    314
    860
    media_image4.png
    Greyscale

Although Kanbe describes underlayer (104) as a “third under layer”, instead of claimed “first underlayer”, the examiner contends that they are functionally equivalent layers.  Nomenclature of the layers does not give patentable weight.  See In re Danly, 263 F.2d 844, 847 (CCPA 1959) (holding that, “[r]egardless of the terminology used by the reference, claims are obvious where the prior art discloses or suggests the claimed structure”).  As the examiner finds, Kanbe’s third underlayer (104) comprising of MoRu and additional elements of V, W, and Nb grows epitaxially on the second underlayer as to be (100) oriented (col. 6, lines 1-12) (see also Fritch, 972 F.2d at 1264).  The growth orientation property of Kanbe’s underlayer (104) as well as similar material and structure as claimed discloses or suggests “the first underlayer,” as recited in claim 1.   
Based on the comparison figures above and for the reasons set forth above, it is clearly evident that Kanbe discloses the magnetic recording medium structure as claimed.  

D(3).  	Rejection of Dependent Claims are Proper.
As to appellant’s arguments directed to dependent claims as being patentable due to their dependency to claim 1, the rejection of claim 1 is being maintained.  Appellant have not separately argued the patentability of the dependent claims.  Thus, dependent claims are also being rejected.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
Linda Chau
/L.N.C/Examiner, Art Unit 1785                                                                                                                                                                                                        

/Holly Rickman/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        


Conferees:
/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785        

                                                                                                                                                                                                /CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        
                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.